DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 1-17 and 19-20 are currently pending and considered below and Claim 18 is withdrawn.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 Oct 2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 10-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller US20180347754A1 (herein, Miller), and further in view of Williams et al. US20170129632A1 (herein, Williams).

Regarding Claim 1, Miller discloses, A bagging machine comprising (FIG. 1B, #10): 
a supply handling assembly (FIG. 2B, #s 50 and 52) configured to support a supply (FIG. 2B, #50) of converted web material and to feed the converted web material toward a bag loading area (para [0003]) of the machine, wherein the supply of converted web material comprises a plurality of individual bags connected (FIGS. 14 & 15, #18)  in a continuous web (FIG. 14, #16), with each of the bags having a front (FIG. 15, #20) and rear side (FIG. 15, #22) that define therebetween an opening of the individual bags (FIG. 8B – illustrates an opening of 18); 
a bag loading assembly (para [0003] – loading station) configured to open the individual bags of the continuous web as the web enters the bag loading area through a bag inlet (FIG. 8B – 850 illustrates an inlet), the bag loading assembly comprising: 
a rear film control assembly (FIG. 1B, #s 402(l-left side), 240, and 70) comprising at least one first film control element (FIGS. 8A-C, #402) operatively associated with the bag inlet to control the rear side of the opening of one of the individual bags (para [0085]); 
a bag opening assembly (FIGS. 1A-C, #54) movable relative to the bag inlet (FIGS. 1A -12B) and comprising: 
a second film control element (FIG. 1B, #402(r-right side) configured to engage the front side of the one of the individual bags and having first (FIG. 2A, #220) and second gripper (FIG. 2A, #230) portions, 
supporting the second film control element (FIG. 1B – illustrates support of 402r) and configured to reciprocate relative to the bag inlet for opening and closing the individual bags (FIG. 1B to 11B - illustrates reciprocating for opening and closing) , and 
a sensor positioned (FIG. 18, #s2030 and 2032) to detect a presence of the front side of the bag between the first and second gripper portions of the second film control element (para [0088 and 0096]); and 
a control system (FIG. 18, #2010) in communication with the sensor and configured to change an operational sequence of the bag opening assembly based on data received from the sensor (para [0132] – change in operation due to obstruction).

Miller does not disclose, a pressure plate supporting the second film element.
However, Williams teaches, a pressure plate (FIG. 4, #74).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Williams before the effective filing date of the invention and would be motivated to modify the bag opening assembly (54) as disclosed by Miller to include the pressure plate (74) and associated structures, such as a compressible bumper (FIG. 9, #s 146 and 148) as taught by Williams.  Since Williams teaches these structures that are known in the art and beneficial, thereby providing the motivation, to modify the bag opening assembly (Miller, 54) to include the pressure plate (Williams, 74) and additionally the compressible bumper (146 and 148) and associated structures as support structures (Williams, FIG. 4) to thereby providing the same predictable results in supporting bag or opening devices support (Williams, para [043]).


Regarding Claim 5, as combined,  Miller/Williams discloses as previously claimed.  As combined, Miller further discloses, wherein the at least one first film control element comprises a pair of first fingers (FIG. 5C, #240 and 250) moveably coupled to a frame (FIG. 1B, #56) of the bagging machine such that the first fingers that are positionable to extend transversely across the bag inlet during a bag opening operation (para [0021]) of the bagging machine (FIGS. 5-8C – illustrates traverse movement).

Regarding Claim 6, as combined,  Miller/Williams discloses as previously claimed.  As combined, Miller further discloses, wherein at least a portion of each of the first fingers is configured to move in a direction transverse to the bag inlet between an extended position (FIG. 4C, para [0090]), in which the first fingers are extended into the opening of the bag (FIG. 5B – illustrates fingers in bag), and a retracted position, in which the first fingers do not extend into the opening of the bag when the bag is provided in the bagging area (FIGS. 3A-C – illustrates fingers not in bag when in bagging area).

Regarding Claim 10, as combined, Miller/Williams discloses as previously claimed.  As combined, Miller further discloses,  wherein the second film control element (FIG. 1B, #402r) comprises a finger assembly (FIGS. 1A-C, 402r, 220, 230) including the first gripper (220) portion and the second gripper portion  (230), the first gripper portion moveable with respect to the second gripper portion (FIGS. 4A-C – illustrates movement between grippers) between a closed position in which a contact surface of the first gripper portion is positioned opposite a contact surface of the second gripper portion (FIGS. 4A-C – illustrates the contact surfaces of 220 and 230 opposite of each other) , and an open position in which the respective contact surfaces of the first and second gripper portions are farther apart than in the closed position (para [0090] – surfaces farther apart in open position).

Regarding Claim 11, as combined,  Miller/Williams discloses as previously claimed.  As combined, Miller/Williams further discloses, wherein the first gripper portion is pivotally coupled  (Miller, FIGS. 1A – 13C – illustrate the pivoting) to the pressure plate (Williams, 74).  As combined, the pressure plate (Williams, 74) as illustrated in FIG. 4 shows how the gripper portion (FIG. 4 – illustrates 90/92 in the up or retracted position) is pivotably coupled on the same.

Regarding Claim 12, as combined,  Miller/Williams discloses as previously claimed.  As combined, Miller/Williams further discloses, wherein the finger assembly (Miller, 402r, 220, 230) is movably coupled to the pressure plate (Williams, 74) for adjusting a location (Williams, FIG. 4) of the gripper assembly along a length of the pressure plate (Williams, FIG. 4).

Regarding Claim 15, as combined,  Miller/Williams discloses as previously claimed.  As combined, Miller further discloses, wherein the supply handling assembly (FIG. 2B, #s 50 and 52) includes a spindle (FIG. 2B – illustrates a spindle in 50) configured to support a roll (FIG. 2B, #50) of the converted web material.

Regarding Claim 16, as combined,  Miller/Williams discloses as previously claimed.  As combined, Miller further discloses, wherein the supply handling assembly includes a film support structure (FIG. 2B, para [0083]) configured to support a fan-folded supply (para [0083], 50) of the converted web material (16).

Regarding Claim 17, as combined,  Miller/Williams discloses as previously claimed.  As combined, Williams further discloses, wherein the pressure plate (74) comprises a resiliently compressible bumper (FIG. 9, #s 146 and 148) along a side of pressure plate facing the inlet (FIG. 4 – illustrates 74 facing inlet).

Regarding Claim 20, as combined,  Miller/Williams discloses as previously claimed.  As combined, Miller further discloses, wherein the operational sequence (Miller, para [0132]) includes opening the bag, loading the bag while keeping the bag open, and sealing the bag (Miller, FIGS. 8A-12C, para [0101]).




Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over as combined, Miller/Williams, and further in view of Gross et al. US20140036276A1 (herein, Gross).
Regarding Claim 13, as combined,  Miller/Williams discloses as previously claimed.  As combined, Miller/Williams further discloses, the first and second fingers  (Miller, 240, 250)
As combined, Miller/Williams does not disclose, wherein respective sensor apertures configured to at least partially align when the finger assembly is in a closed configuration to define a through passage through the first and second fingers.
However, Gross teaches, wherein respective sensor apertures (FIG. 4, paras [0071-73] – illustrates apertures in 1208 and 1210) configured to at least partially align when the finger assembly is in a closed configuration to define a through passage (FIG. 4 – illustrates a through passage) through the first and second fingers.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Gross before the effective filing date of the invention and would be motivated to modify the bag machine as disclosed by Miller to include the sensor apertures and the corresponding limitations as taught by Gross.  Since Gross teaches these structures that are known in the art and beneficial, thereby providing the motivation to modify the bag machine to include the sensor apertures (Gross, FIG. 4) so as to detect the presence of a specimen (Gross, para [0072]).

Regarding Claim 14, as combined,  Miller/Williams discloses as previously claimed.  As combined, Gross further discloses, wherein the sensor comprises an optical sensor (FIG. 4, #s 1306 and 1308) positioned such that a line of sight of the sensor aligns with the through passage (para [0072]).



Claims 2-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over as combined, Miller/Williams, and further in view of Alspaugh US10836525B1 (herein, Alspaugh).


Regarding Claim 2, as combined,  Miller/Williams discloses as previously claimed.  As combined, Miller further discloses, wherein the control system (2010) is responsive to a determination that the front side of the bag is not present between the gripper portions of the second film control element during the opening sequence (FIGS. 5A-C, para [0090-0091] – illustrates opening sequence).
Miller does not disclose, the control system is configured to interrupt an opening sequence of the operational sequence.
However, Alspaugh teaches, the control system (FIG. 8, #803) is configured to interrupt an opening sequence of the operational sequence (Col. 4, line 30 to Col. 5, line 20).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Alspaugh before the effective filing date of the invention and would be motivated to modify the operational sequence (para [0088]) as disclosed by as combined, Miller/Williams to include the interruption of the operational sequence as taught by Alspaugh.  Since Alspaugh teaches this interruption, a person skilled in the art would be motivated to utilize the interruption of the operational sequence so as to improve the operational effective of the process by halting the process (Alspaugh, Col. 4, line 30 to Col. 5, line 20).


Regarding Claim 3, as combined, Miller/Williams/Alspaugh discloses as previously claimed.  As combined, Miller further discloses, wherein the control system (2010) is further configured to generate an alert responsive to a determination that the front side of the bag is not present between the gripper portions of the second film control element (para [0108]).

Regarding Claim 4, as combined, Miller/Williams/Alspaugh discloses as previously claimed.  As combined, Miller further discloses, wherein the control system is further configured to re-start the opening sequence responsive to a determination (para [0134]) that the front side of the bag is not present between the gripper portions of the second film control element.

Regarding Claim 19, as combined, Miller/Williams/Alspaugh discloses as previously claimed.  As combined, Miller further discloses, wherein the opening sequence includes: gripping a wall (FIG. 7C – illustrates the wall of 18) of the bag between the gripper portions at the opening of the bag (FIG. 8C); and moving the gripper portions away from the bag opening (FIG. 8B – arrow illustrates away from bag opening).


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over as combined, Miller/Williams, and further in view of Pape US20200369416A1 (herein, Pape).

Regarding Claim 7, as combined,  Miller/Williams discloses as previously claimed.  As combined, Miller further discloses,  wherein each of the first fingers (240, 250).
Miller does not disclose, a telescoping member including a fixed portion and a telescoping portion, the telescoping potion configured to move toward and away from the fixed portion to provide the first fingers between the retracted and extended positions, respectively.
However, Pape teaches, a telescoping member (para [0042]) including a fixed portion (Though not explicitly stated or illustrated in the drawings of Pape, all telescoping structures have a fixed portion.) and a telescoping portion (FIG. 2, #s 15a and b), the telescoping portion configured to move toward and away from the fixed portion to provide the first fingers between the retracted and extended positions, respectively (paras [0087-88 and 0090]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Pape before the effective filing date of the invention and would be motivated to modify the bag machine as disclosed by Miller to include the telescoping member and associated structures (the fixed portion as above explained) as taught by Pape.  Since Pape teaches these structures that are known in the art and beneficial, thereby providing the motivation to modify the bag machine to include the telescoping member, the fixed portion, and associated structures (FIG. 2, #s 15a&b, 8, paras [0087-88 and 0090] so as to enable the opening of the bag (Pape, para [0087-90]).

Regarding Claim 8, as combined,  Miller/Williams/Pape discloses as previously claimed.  As combined, Miller further discloses, wherein the first fingers are moveable between a plurality of engaged positions along a length of the bag inlet (FIGS. 1A – 12C), in which the first fingers extend into the opening of the individual bag during opening and closing of the individual bag (FIGS. 5A-C illustrates opening and FIGS. 11A-C illustrates closing), and at least one non-engaged position along the length of the bag inlet (FIG. 10C – illustrates non-engaged side of bag between 402), in which the first fingers do not extend into a bag during advancement of the web to position a next bag in the bag loading area (FIG. 3B – illustrates advancement of bag P and fingers not extended into bag).

Regarding Claim 9, as combined,  Miller/Williams/Pape discloses as previously claimed.  As combined, Miller further discloses, wherein the first fingers are configured to move in symmetric opposition during opening of the bag (FIGS 4A-C – illustrated movement in symmetric opposition).

Response to Arguments
Applicant’s arguments, see Page 6, filed on 13 Oct 2022, with respect to the Drawing Objection have been fully considered and are persuasive.  The objection of drawings has been withdrawn. 

Applicant’s arguments with respect to claims 1-4, 7, 13-14, and 19-20 have been considered but are moot because the new ground of rejection relies on a new base reference Miller and secondary reference Gross for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        14 November 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731